Citation Nr: 1428477	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis with spurring (referred to hereinafter as "bilateral foot disability").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was granted and an initial 0 percent rating assigned for the Veteran's bilateral foot disability therein.  The RO increased this initial rating to 10 percent in a November 2013 rating decision, effective from date of discharge.  

Based on review of the Veteran's electronic claims file (there is no paper claims file), the claim is REMANDED to the RO whether via the Appeals Management Center in Washington, D.C., or otherwise.


REMAND

The Veteran underwent his only VA medical examination for his bilateral foot disability in August 2010.  His representative has pointed out that it is of considerable age at almost four years old.  The Veteran has essentially indicated that he feels his disability had gotten worse since the examination was conducted.  VA treatment records also seemingly indicate that it may have worsened since then.  As such, the Veteran must be afforded the opportunity to appear for another VA medical examination which is contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

VA treatment records dated into June 2013 have been obtained by VA.  They show that the Veteran receives ongoing treatment to include for his feet.  It is likely that there are outstanding pertinent VA treatment records dated from June 2013 to present.  Thus, as is the matter is being Remanded for a new examination, a request or requests should be made for the Veteran's most recent VA records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Pertinent private treatment records from an unknown physician dated into early February 2011 have been submitted by the Veteran.  A business card for Dr. P.G. referencing a mid-February 2011 appointment for such treatment also has been submitted by him.  With the matter being returned for additional development, 
the Veteran should be asked to submit all outstanding pertinent private treatment records, whether from Dr. P.G. or otherwise, or provide enough information to identify and locate them along with authorization for their release to VA.  Established procedure for requesting them must be followed if he responds.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain all VA treatment records regarding the Veteran dated from June 2013 to present.

2.  Ask the Veteran to submit any outstanding pertinent private treatment records, whether from Dr. P.G. or otherwise.  Alternatively ask him to provide information to identify and locate any such records and authorize their release to VA.  If he does so, follow established procedure to obtain the records.

3.  After the above, schedule the Veteran for an appropriate VA medical examination.  The examiner must review the claims file and note that review in a report.  The report also must include a summary of an interview of the Veteran and the results of all tests conducted.  In particular, the Veteran shall be asked about the severity, frequency, and duration of all his foot symptoms.  All necessary tests, to include at a minimum physical assessment of the feet and X-rays, shall be conducted.  The report finally must include the examiner's opinion as to the severity of the Veteran's bilateral foot disability overall.  A clear and complete explanation must be provided for that opinion.

4.  Finally, readjudicate the claim.  If the determination made is not completely favorable to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

